Citation Nr: 1529456	
Decision Date: 07/09/15    Archive Date: 07/16/15

DOCKET NO.  09-40 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right knee disability, to include degenerative joint disease (DJD), and to include as secondary to service-connected left knee DJD.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May 1986 to May 1990 and from March 2004 to April 2004.  He had additional service in the National Guard, with unverified periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida.  This matter was previously remanded by the Board in February 2012, July 2013, and June 2014.

In September 2011, the Veteran testified at a Travel Board hearing before a Veterans Law Judge (VLJ).  A transcript of that hearing is of record.  In March 2015, the Veteran was informed that the VLJ who conducted the September 2011 hearing was no longer employed at the Board.  Since the regulations provide that the VLJ who conducts a hearing on an appeal must participate in any decision made on that appeal, the Veteran was asked if he wished to have another hearing before another member of the Board.  38 C.F.R. § 20.707 (2014).  The Veteran did not respond to the Board's March 2015 letter; accordingly, the Board will assume that he does not wish to have another hearing, and will proceed with the adjudication of his appeal.

The issue of entitlement to a disability rating in excess of 10 percent for service-connected left knee DJD has been raised by the record in a December 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  The probative, competent evidence demonstrates that the Veteran's right knee disability pre-existed active duty service.

2. The probative, competent evidence does not demonstrate that the Veteran's pre-existing right knee disability was aggravated beyond the natural progression of the disability by any period of military service or by the Veteran's service-connected left knee DJD.


CONCLUSION OF LAW

The criteria for service connection for a right knee disability, to include DJD, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1116, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the issue decided herein.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  August 2008 and March 2009 letters satisfied the duty to notify provisions, to include notification of the regulations pertinent to the establishment of an effective date and disability rating. 

The evidence includes the Veteran's service personnel records, service treatment records, VA medical records, and lay evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Pursuant to the Board's February 2012 remand, the Veteran underwent a VA examination in March 2012 in connection with his service connection claim for a right knee disability, at which time the examiner provided an etiological opinion.  An additional opinion was also obtained in April 2013.  In July 2013, the Board found the opinions inadequate for purposes of determining service connection and therefore remanded the claim for an additional opinion.  In January 2014, a VA examiner provided an addendum opinion.  Upon review, the Board finds the March 2012, April 2013, and January 2014 opinions, when taken together, sufficient and adequate for purposes of determining service connection.  The VA examiners reviewed the Veteran's relevant medical history and lay testimony, completed a physical examination and other appropriate testing, and provided opinions as to the clinical findings.  In addition, the VA examiners provided adequate rationales for the opinions stated, relying on and citing to the records reviewed.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from whether it is factually accurate, fully articulated, and has sound reasoning for the conclusion, not from the mere fact that the claims file was reviewed).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met with respect to the Veteran's service connection claim for a right knee disability.  38 C.F.R. § 3.159(c)(4).  The Board remanded the case again in June 2014 in order to obtain records from a recent doctor's appointment in connection with the Veteran's right knee disability.  Those records were obtained.  As such, the Board finds the AOJ substantially complied with the remand directives with respect to the issue on appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).

There is no indication in the record that any additional evidence relevant to the issue decided herein is available and not part of the evidence of record.  See Pelegrini, 18 Vet. App. 112.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield, 20 Vet. App. at 543; see also Dingess/Hartman, 19 Vet. App. at 486.

The Board has thoroughly reviewed all of the evidence in the Veteran's claims file.  Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matter decided herein.  The Veteran should not assume that pieces of evidence not explicitly discussed herein have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

Right Knee Disability

The Veteran asserts that his current right knee disability pre-existed but was aggravated by his active duty service.  Alternatively, he asserts that his pre-existing right knee disability was aggravated by his service-connected left-knee DJD.  

The term "active military, naval, or air service" includes: (1) active duty; (2) any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of INACDUTRA during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(2), (24); 38 C.F.R. § 3.6(a).

Every veteran is presumed to be in sound condition on entry into service, except for those disabilities or disorders noted on examination for entry, or where clear and unmistakable evidence establishes that an injury or disease pre-existed service and was not aggravated by service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  The government bears the burden of establishing by clear and unmistakable evidence both that a condition was extant prior to the Veteran's entry into active duty and that it was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir 2004).  On the other hand, if a condition is noted upon entry, the Veteran cannot claim direct service connection, but the Veteran may claim service connection by aggravation and the burden falls on the Veteran to establish aggravation.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.306; see Wagner, 370 F.3d at 1096.

If a condition is noted upon entrance, 38 U.S.C.A. § 1153 provides that "[a] preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).

For veterans who served during a period of war or after December 31, 1946, clear and unmistakable evidence is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service, and clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of symptoms of a preexisting condition, alone, do not constitute sufficient evidence for a non-combat veteran to show increased disability for the purposes of determinations of service connection based on aggravation under section 1153 unless the underlying condition worsened.  Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b).

The presumption of aggravation under 38 U.S.C.A. § 1153 does not apply to ACDUTRA or INACDUTRA service.  Smith v. Shinseki, 24 Vet. App. 40, 48 (2010).  Rather, the claimant bears the burden of proving that the preexisting condition worsened during service and that such worsening was beyond the natural progression of the disease.  Donnellan v. Shinseki, 24 Vet. App. 167, 172 (2010).  Although an ACDUTRA claimant does not need to show that his or her ACDUTRA training proximately caused the worsening of his or her preexisting disability, the definition of aggravation does require that an ACDUTRA claimant establish that there is a causal relationship between the worsening of the claimant's preexisting condition and his or her ACDUTRA.  Donnellan, 24 Vet. App. at 173-174 (citing the definition of aggravation in 38 U.S.C.A. § 1153 and incorporated by 38 U.S.C.A. § 101(24)).  This causal relationship is shown when the claimant establishes that the preexisting condition worsened beyond the natural progress of that condition during service.  See Id.

Service connection may also be established on a secondary basis when (1) a current disability exists and (2) the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) (additional disability resulting from aggravation of a nonservice-connected disorder by a service-connected disorder is also compensable under 38 C.F.R. § 3.310).

Here, a right knee disability was noted upon the Veteran's entrance into active duty service in 1986.  The Veteran's entrance exam notes that a right knee meniscus repair was conducted in 1985.  The Board also notes that the Veteran has never claimed that he originally injured his knee in service; rather, the Veteran has always framed his claim for entitlement to service connection as an aggravation claim.  As such, the Board finds that the Veteran's right knee disability pre-existed service and the Veteran may only claim service connection by aggravation.  Therefore, the Board will not address a theory of direct service connection with respect to this claim.  

The available service treatment records document intermittent reports of right knee symptomatology.  These records include the Veteran's complaint of right knee pain in November 1986, which was assessed as a strained ligament.  He was initially given a physical profile, but his right knee strained was noted to have resolved later that same month.  On an April 1990 separation report of medical history, the Veteran reported that he experienced swollen, painful knees, with occasional locking, that was treated in 1985 with good results.  The April 1990 separation physical examination revealed normal full range of motion of the knees, with no evidence of swelling, crepitance, or tenderness; his bilateral lower extremities were deemed normal.  A subsequent August 1990 physical examination further revealed normal bilateral lower extremities.  The Veteran later received Synvisc injections for right knee pain in September and October 2001.  Osteoarthritis of the right knee was diagnosed in 2001, and he underwent right knee reconstruction surgery in January 2002.  He complained again of right knee pain in April 2003 and February 2005.

The Veteran underwent a VA examination in connection with his service connection claim in March 2012, and an additional opinion was obtained in April 2013.  At the time of the March 2012 examination, the Veteran reported that he initially injured his knee in high school.  It was noted that he underwent right knee surgery in 1985, and was cleared to enter the military in 1986.  The Veteran indicated that he did not recall a specific injury to his right knee occurring in service, but that he felt marching in boot camp had been tough on his knee.  The examination revealed a diagnosis of DJD of the right knee.  Both the March 2012 and April 2013 examiners reviewed the evidence of record, and essentially opined that the Veteran's pre-existing right knee disability was not aggravated beyond the natural progression of the disease by his active duty military service.  Rather, the VA examiners opined that the natural progression of the Veteran's pre-existing right knee condition led to his current right knee disability.  As rationale in support of this conclusion, the March 2012 examiner stated that the only objective evidence of right knee problems in service was the ligament strain which was reported to have resolved within approximately one month.  The examiner noted that the April 1990 examination of the right knee was normal.  The March 2012 examiner ultimately concluded that there was no objective evidence of the onset of a chronic right knee disability or of aggravation of the pre-existing right knee disability.  The April 2013 examiner similarly based the opinion against the claim on a lack of in-service documentation of right knee symptomatology and rationalized that all service records following the Veteran's September 1994 left knee surgery pertained to the left knee, until 2006 when osteoarthritis of both knees was diagnosed.  

An addendum opinion was obtained in January 2014 from the March 2012 examiner in order to address records of later treatment.  The VA examiner reiterated the opinion that the Veteran's pre-existing right knee disability was not aggravated beyond its natural progression by the Veteran's active duty service or by any confirmed period of ACDUTRA or INACDUTRA.  The VA examiner instead opined that the Veteran's current right knee DJD was consistent with the Veteran's pre-service injury, age, and weight. The VA examiner reviewed all pertinent findings in the Veteran's reserve service treatment records.  The VA examiner noted that while right knee issues were noted throughout the Veteran's reserve service treatment records, such notations were in the nature of documenting the Veteran's profile, rather than actual treatment.  The records did not point to specific injuries or causation.  The VA examiner also opined that the Veteran's right knee disability was not proximately due to or aggravated by his service-connected left knee DJD.  The VA examiner cited to the fact that there was no objective evidence of a gait abnormality due to compensation for the left knee by the right knee, and that medical records did not support this claim.  The VA examiner found that there was no objective evidence that the service-connected left knee DJD in any way aggravated the right knee.

Based on the foregoing, the Board finds that the preponderance of the evidence is against a grant of service connection for a right knee disability, to include as secondary to left knee DJD.  Medical evidence shows that the Veteran has a diagnosed right knee disability.  However, the Board finds that the Veteran's current right knee disability clearly and unmistakably pre-existed service and was not aggravated by any period of active duty or reservist service or by any other service-connected disability.  In this regard, the medical opinions of record weigh against the claim for service connection, and the Board finds these opinions to be highly probative, as they are based on a review of the record and are supported by adequate rationale.  The Veteran has not provided any competent medical evidence to rebut the VA opinions of record or to otherwise diminish their probative weight.  

Additionally, the Board has considered the Veteran's assertions that his right knee disability was aggravated by service or his service-connected left knee DJD.  The Board recognizes that the Veteran is competent to describe symptoms that he is able to perceive through the use of his senses.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  However, a layperson without medical training is not qualified to render a medical opinion concerning the course of a right knee disability over time.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (noting that lay testimony is competent to establish observable symptomatology but not competent to establish medical etiology or render medical opinions).  The Board finds that this is not a simple question that can be determined based on mere personal observation by a lay person, and as such, the Veteran's lay testimony is not competent to establish that his right knee was aggravated by service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Here, the evidence does not show that the Veteran possesses the requisite training or credentials needed to render a competent opinion regarding DJD of the right knee.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  As such, the Veteran's lay opinion does not constitute competent medical evidence and lacks probative value.  The preponderance of the evidence, to include consideration of the Veteran's lay statements, simply does not support the grant of service connection in this case.

In reaching the above conclusion, the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable, and service connection must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to service connection for a right knee disability, to include as secondary to left knee DJD, is denied.



____________________________________________
DELYVONNE M. WHITEHEAD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


